I dissent. I cannot agree that the fraud of the bank in this case was extrinsic. It *Page 598 
was a false statement going to the merits of the original action and was not designed to keep the adverse party from having his day in court. Suppose the witness for the bank had taken the stand and sworn to the false statements, thus committing perjury, equity could grant no relief because of the intrinsic nature of the fraud. It may be possible to avoid the effect of the judgment by proving a conspiracy, as is suggested in the latter part of the opinion. But nevertheless, the nature of the fraud, i.e., whether intrinsic or extrinsic, is not changed by that circumstance.
Waste, C.J., concurred.